Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 128-153 are pending and addressed as follows.

Withdrawn Rejections
	The rejection of claims 128-153 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of Applicant’s claim amendments which narrow the scope to a reasonably representative selection.  Applicant’s arguments filed 2/28/2022 (hereafter, “Remarks”) have been fully considered, and the remarks to this effect are persuasive.
	The rejection of claims 128-153 under 35 U.S.C. 103 as being unpatentable over the combination of Michell, Sheardown, Rotollo, Prosperi-Porta, and Shikholeslami are withdrawn.  It is the examiner’s position that in view of the narrowed scope of the claims, one would not have reasonably combined the cited art to arrive at the claimed invention without considerable picking and choosing and hindsight reconstruction.  Applicant’s argument to this effect is persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not reasonably teach a combination of the specific Tie-2 activator compound claimed in particular combination with a micelle comprising a mucoadhesive component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 128-153 (renumbered 1-26) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617